CERTIFICATE OF DETERMINATION OF FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A OF PACIFIC COAST NATIONAL BANCORP Pursuant to Section 401 of the Corporations Code of the State of California: We, Michael S. Hahn, President and Chief Executive Officer, and Terry A. Stalk, Executive Vice President and Chief Financial Officer, of Pacific Coast National Bancorp, organized under the laws of the State of California (hereinafter called the “Issuer”), do hereby certify as follows: 1.On January 15, 2009, the Board of Directors of the Issuer adopted a resolution designating 4,120 shares of Preferred Stock as Fixed Rate Cumulative Perpetual Preferred Stock, Series A. 2.No shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series A have been issued. 3.Pursuant to the authority conferred upon the Board of Directors by the Articles of Incorporation of the Issuer, the following resolution was duly adopted by the Board of Directors on January 15, 2009,creating the series of Preferred Stock designated as “Fixed Rate Cumulative Perpetual Preferred Stock, Series A”: RESOLVED, that pursuant to the provisions of the Articles of Incorporation of the Issuer and applicable law, a series of Preferred Stock of the Issuer be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series are as follows: Part 1.Designation and Number of Shares.There is hereby created out of the authorized and unissued shares of preferred stock of the Issuer a series of preferred stock designated as the “Fixed Rate Cumulative Perpetual Preferred Stock, Series A” (the “Designated Preferred Stock”).The authorized number of shares of Designated Preferred Stock shall be 4,120. Part 2.Standard Provisions.The Standard Provisions contained in Exhibit A attached hereto are incorporated herein by reference in their entirety and shall be deemed to be a part of this Certificate of Determination to the same extent as if such provisions had been set forth in full herein. UST Seq.
